Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
Claims 1-20 are presented for Examination on the Merits.
Claims 1, 4-8, 11-15 are rejected under - 35 USC § 112
	Claims 1-2, 7-9 and 14-20 is/are rejected under - 35 USC § 103
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "end moment" in said claims is a relative term which renders the claim indefinite.  The term "end moment" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus it is not clear what constitutes as an “end moment” and therefore said claims are rejected for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan  (US 2017/0325225 A1) in view of Hiertz et al (US 2016/0262023 A1) hereinafter as Hiertz.

Regarding Claim 1, Dinan  discloses a signal transmission method (See Fig(s). 1, signal transmission with subframes #n), comprising: 
	obtaining, by a network device, an end moment of a first downlink transmission (See ¶ 134, in an unlicensed cell, a downlink burst may be started in a subframe…See Fig(s). 4  the eNB may transmit for a duration of one or more subframes), wherein the first downlink transmission occupies at least one of one or more downlink subframes (See ¶ 134), a downlink transmission part of a self-contained subframe, or a combination of one or more downlink subframes and a downlink transmission part of a self-contained subframe (See ¶ 134, 143, 147, 152 ;subframe in a radio frame, "may be a downlink subframe reserved for downlink transmissions, may be an uplink subframe reserved for uplink transmissions or may be a special subframe with the three fields DwPTS, GP and UpPTS). and 
performing, by the network device, second downlink transmission in an unlicensed frequency band after a first guard period from the end moment of the first downlink transmission (See ¶ 189, when the UE detects downlink transmission for an eNB in subframe n, the UE may consider that the subframe n is a downlink subframe or second downlink transmission).
Dinan fails to disclose at least one terminal device senses a channel in the first guard period, and wherein the channel for the at least one terminal device is reserved by the second downlink transmission.
Hiertz discloses at least one terminal device senses a channel in the first guard period, and wherein the channel for the at least one terminal device is reserved by the second downlink transmission (See Fig(s). 10b, See ¶ 153-155, first radio communication devices senses the unlicensed frequency band, or a channel or resource thereof, and concludes the channel is free).
 Channel sensing within a guard period prevents interference amongst devices transmitting simultaneously and thus losing packets.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hiertz within Dinan, so as to enhance overall network performance 


Regarding Claim(s) 2 and 9, Dinan discloses  determining, by the network device, a duration of the first guard period based on according to a channel sensing duration allocated to each terminal device (See ¶ 96, See Fig(s). 2, the radio frame duration is 10 msec. Other frame durations, … in the range of 1 to 100 msec may also be supported…each 10 ms radio frame 201 may be divided into ten equally sized subframes 202).

Regarding Claim(s) 7 and 14, Dinan discloses sensing, by the network device, a channel in the first guard period; and performing at least one of: 
performing, by the network device, in response to if the sensed channel being idle, the second downlink transmission in the unlicensed frequency band after the first guard period from the end moment of the first downlink transmission; or skipping performing the second downlink transmission in response to the sensed channel being busy (See ¶ 189, when the UE detects downlink transmission for an eNB in subframe n, the UE may consider that the subframe n is a downlink subframe or second downlink transmission in an unlicensed frequency band).

Claim 8 recites features similar to Claim 1, thus rejected for same reasonings as Claim 1.

Regarding Claim 15, Hiertz discloses a terminal device, wherein the terminal device comprises: a transmission unit; a processor and a non-transitory computer readable medium storing a program for execution by the processor (See Fig(s). 4, terminal device 430 with processor 421), the program including instructions to: 
cause the transmission unit to sense a channel in a first guard period (See Fig(s). 10b, See ¶ 153-155, first radio communication devices senses the unlicensed frequency band, or a channel or resource thereof, and concludes the channel is free); and cause the transmission unit to, in response to the sensed channel being idle, perform first uplink transmission after a first time interval ( See Fig(s). 10b, See Fig(s). 153,  first radio communication device 430 (See Fig(s). 4) performs a backoff of a random duration in time before transmitting the reservation message so that the guard period begins) and when a start moment of an integer quantity of OFDM symbols of an uplink subframe specified by a network device arrives (See ¶ 4, a normal cyclic prefix, one subframe consists of 14 OFDM symbols. The duration of each OFDM symbol is approximately 71.4 .mu.s.).
Hiertz fails to disclose wherein the first time interval is a time interval between an end moment of the HW 85298959US04Page 6 of 8channel sensing and the start moment of the integer quantity of OFDM symbols of the uplink subframe specified by the network device.
Dinan discloses wherein the first time interval is a time interval between an end moment of the HW 85298959US04Page 6 of 8channel sensing and the start moment of the integer quantity of OFDM symbols of the uplink subframe specified by the network device (See ¶ 207, See Fig(s). 10, if the UE detects common PDCCH DCI referring to subframe n in subframes n-1 or n, the UE may assume the number of OFDM symbols in subframe n according to the detected DCI).
A low symbol rate makes the use of a guard interval between symbols affordable, making it possible to eliminate intersymbol interference (ISI).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Dinan within Hiertz, so as to enhance overall network performance by making use of a guard interval between OFDM symbols and thus making it possible to eliminate intersymbol interference (ISI).

Regarding Claim 16, Hiertz discloses  detect whether the network device performs second downlink transmission; and cause the transmission unit  in response to the network device performing the second downlink transmission, send uplink data to the network device when the start moment of the integer quantity of OFDM symbols of the specified uplink subframe arrives ( See ¶ 4, a normal cyclic prefix, one subframe consists of 14 OFDM symbols or integer quantity. The duration of each OFDM symbol is approximately 71.4 .mu.s).  

Regarding Claim(s) 17 and 18, Dinan discloses wherein the second downlink transmission includes at least one of a downlink subframe, a downlink slot, or a downlink mini-slot (See Fig(s). 2, 10 with subframes 202).  

Regarding Claim(s) 19 and 20, Dinan discloses wherein the first uplink transmission is a physical uplink shared channel (PUSCH) transmission (See ¶ 59, 135, The configuration parameters of a cell may, for example, comprise configuration parameters for physical channels, (for example, a ePDCCH, PDSCH, PUSCH, PUCCH and/or the like).  

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose determining, by the network device, a second guard period according to at least one of a timing advance (TA) of each terminal device and further according to a capability, of each terminal device, of switching from downlink transmission to uplink transmission; and determining, by the network device, a duration of the second downlink transmission HW 85298959US04Page 2 of 8based on according to the first guard period and the second guard period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411